RONALD GLICKMAN, ESQ. Town Attorney, Huntington
This is in response to your joint inquiry addressed to this office concerning the following matter: You state that the Town of Huntington has recently constructed a new Town park, known as Cow Harbor Park. This park is located within the Village of Northport, which in turn is located within the Town of Huntington. The Town does not have its own police department, but the Village of Northport does have a police department. Based upon these facts, you raise the following questions:
1) Does the Village of Northport Police Department, while patrolling Cow Harbor Park, have the authority to issue appearance tickets for violations of ordinances of the Town of Huntington as well as for violations of the Penal Law?
2) May the Town of Huntington designate certain Town officials as peace officers with the power to enforce local laws within Cow Harbor Park?
A village police officer's geographical area of employment includes the entire corporate limits of the village, regardless of the fact that the town within which the village is located owns and operates a park in the village. (See, Criminal Procedure Law, § 1.20 [34-a] [b].) Thus, a police officer of the Village of Northport would have jurisdiction to issue appearance tickets foroffenses committed within Cow Harbor Park by following the procedures set out in Article 150 of the Criminal Procedure Law. An offense includes crimes, violations, and traffic infractions (Penal Law, § 55.10). A violation of a town ordinance would thus constitute an offense (Town Law, § 135; Penal Law, § 55.10).
However, a town ordinance is only effective and operative in the portions of the town outside of cities and villages, except as other wise specifically provided by statute. (Town Law, § 132.) Courts have interpreted phrases such as "provided by statute" as referring exclusively to a state statute. (Bd. of Education
v. Town of Greenburgh, 277 N.Y. 193 [1933].) Therefore, ordinances of the Town of Huntington are of no force and effect in the Village of Northport, unless otherwise specifically provided by state statute.
It appears that one such state statute providing otherwise is section 1670 of the Vehicle and Traffic Law. That section allows a local authority, such as a town, to enact ordinances regulating traffic with respect to driveways or parking fields accessory to any municipal facility which is under the local authority's jurisdiction for general regulatory or custodial purposes. Cow Harbor Park is, for custodial purposes, under the jurisdiction of the Town of Huntington. (Town Law, § 64[3].) (See, Comptroller's Opinion 76-6, copy enclosed.) Thus, the Town of Huntington could, by ordinance, regulate traffic within Cow Harbor Park to the extent provided in section 1670 of the Vehicle and Traffic Law, and violations of such ordinances could be enforced by the police of the Village of Northport.
Your second question concerns the propriety of the Town of Huntington designating certain town officials as peace officers with power to enforce local laws in Cow Harbor Park.
"Peace officers" are defined in section 1.20(33) of the Criminal Procedure Law. Only those persons specifically included in that definition can act as peace officers and exercise the powers of peace officers. The Town cannot, by local legislation (whether ordinance, resolution, rule or local law) grant peace officer power to a person not falling within section 1.20 (33), since to do so would be inconsistent with a general state law and therefore prohibited. (1972 Atty. Gen. [Inf.] 73.)
There is also no authority for a town to vest certain town officials with the authority to issue appearance tickets within Cow Harbor Park, except as to persons already empowered by the state statute to do so. This prohibition is fully explained in a previous opinion of this office, 1973 Atty. Gen. [Inf.] 89, a copy of which is enclosed for your reference.
We conclude, therefore, that ordinances of the Town of Huntington are of no force and effect within the Village of Northport unless specifically so provided by state statute. We further conclude that the Town many not designate certain Town officials as peace officers, nor may it vest Town officials with the authority to issue appearance tickets for offenses committed in Cow Harbor Park.